Citation Nr: 0406760	
Decision Date: 03/15/04    Archive Date: 03/30/04

DOCKET NO.  99-08 615A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for bilateral carpal tunnel 
syndrome.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to 
December 1965.

This matter has come before the Board of Veterans' Appeals 
(the Board) on appeal from an October 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO) which, in part, denied the 
veteran's claim of entitlement to service connection for 
bilateral carpal tunnel syndrome (CTS).  

In July 2002, the veteran testified at a Travel Board hearing 
before a Member of the Board (now know as a Veterans Law 
Judge or VLJ) who subsequently retired.  Pursuant to 
correspondence received from the veteran, the Board in July 
2003 remanded the case for the RO to schedule another Travel 
Board hearing before a VLJ.  A hearing was scheduled in 
November 2003; however, the veteran failed without 
explanation to report for the hearing and did not request 
that it be rescheduled.  Accordingly, the Board concludes 
that the veteran has effectively withdrawn his hearing 
request.  See 38 C.F.R. § 20.704(d) (2003).

In March 2003, the Board requested a medical opinion from the 
Veterans Health Administration (VHA) in accordance with 38 
C.F.R. § 20.901(a) (2002).  After the opinion was received at 
the Board, his representative was provided a copy and 60 days 
to submit any additional evidence or argument in response to 
the opinion.  The veteran's representative responded in May 
2003 that he had no further evidence or argument to present.  
The case is now ready for appellate review.

Other matter

The veteran's appeal originally also encompassed the issues 
of entitlement to service connection for an acquired 
psychiatric disorder and entitlement to a compensable rating 
for residuals of trauma to the right 4th metacarpal.  These 
issues were the subjects of a separate, final  Board decision 
in November 2002 and accordingly will not be further 
discussed in this decision.  See 38 C.F.R. § 20.1100 (2003).  

FINDING OF FACT

Competent medical evidence does not reveal that the veteran's 
bilateral CTS is causally related to his military service.  


CONCLUSION OF LAW

Bilateral CTS was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
bilateral CTS.  

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusion.

The VCAA 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The current standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  
See 38 U.S.C.A. § 7104(a) (West Supp. 2002).  When there is 
an approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2003).  In  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (the Court) stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issue on appeal.  The record reflects 
that the veteran has been informed of the various 
requirements of law pertaining to his appeal in the December 
2001 Statement of the Case (SOC).  Through that document, the 
veteran was advised of the provisions relating to the VCAA, 
to include advising him of what evidence was needed to 
support his claim and what type of evidence he should submit 
on his own behalf.  Specifically, he was advised that a 
medical opinion would be obtained if VA determined it was 
necessary to decide the claim.  The document also informed 
him of VA's duty to assist him in the development of his 
claim, to include the obligations of VA and the veteran in 
obtaining evidence.  In particular, he was informed that he 
could provide VA authorization to obtain any relevant private 
or non-VA records relating to his claim.  

Based on the above record, as stated in its November 2002 
decision, the Board concludes that the veteran has been amply 
and correctly informed of what is required of him and of VA 
in connection with his claim.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was not provided notice 
of the VCAA prior to the initial adjudication of these claims 
(by rating decision in October 1999).  See Pelegrini v. 
Principi, 17 Vet. App 412 (2004).  The Board notes, however, 
that such a situation was a legal impossibility because the 
initial adjudication pre-dated the enactment of the VCAA.  
The claim was readjudicated, and a SSOC was provided to the 
veteran in April 2002 following VCAA notice compliance 
action.  The veteran was provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to the VA notice.  In May 2003, the veteran's 
representative indicated that he had no further evidence or 
argument to submit.  Therefore, there is no prejudice to the 
veteran, because VCAA notice could not have been provided 
prior to the initial adjudication of his claim by the RO and 
because his claim was subsequently re-adjudicated by the RO 
after appropriate VCAA notice was provided.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, private 
and VA medical, reports of VA examinations and a VHA medical 
opinion.  The veteran and his representative have not 
identified any outstanding evidence.  

The veteran and his representative have been accorded 
appropriate opportunity to present evidence and argument in 
support of his claim.  See 38 C.F.R. § 3.103 (2003).  As 
noted in the Introduction, the veteran provided testimony in 
July 2002 before a VLJ who subsequently retired.  At the 
veteran's request, he was scheduled for another hearing in 
November 2003; however, he failed to attend.  The Board will 
consider the veteran's July 2002 testimony in adjudicating 
the claim.  The representative has submitted an informal 
hearing presentation of the veteran's behalf.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2003).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Factual background

Service medical records are negative for a diagnosis of CTS 
in either wrist.  The records do show that in October 1962 
the veteran was seen for a fracture of the right 4th 
metacarpal.  He was provided gripping exercises and excused 
from heavy lifting for two weeks.  The records also show 
treatment for swelling and tenderness of both hands in 
November 1964.  The examination for separation from service 
was negative for any pathology of the hands.

Post-service medical evidence reflects diagnoses of bilateral 
CTS beginning in October 1978.  In an August 1980 statement, 
Dr. C.L. reported that he first treated the veteran in 
September 1973 for complaints of extreme pain in the right 
wrist.
In a November 1979 statement, Dr. C.A. reported treating the 
veteran since November 1978 and stated that the veteran had 
bilateral CTS which had been treated surgically.  Dr. C.A. 
indicated that the veteran stopped working in 1975 because of 
discomfort with his wrist, and opined that it seemed 
reasonable that the situation he saw the veteran in 1978 
existed since 1975.  Medical records also indicate multiple 
CTS releases as well as multiple surgeries for bilateral 
wrist ganglia. 

In July 2002, the veteran testified that he first experienced 
swelling, tenderness and tingling in his hands and wrists 
while in service at Camp Pendleton.  He stated that he was 
treated for CTS multiple times in service.  See July 2002 
hearing transcript.  

In March 2003, the Board requested a VHA opinion.  Later that 
month, Dr. L.A. of VHA responded that it was "very 
unlikely" that the veteran's CTS was related to his period 
of active service.  Dr. L.A. reviewed the veteran's relevant 
medical history and provided background information on CTS.  
Dr. L.A. indicated that that although CTS could be associated 
with fractures of the wrist that extend into the carpal 
tunnel space, there was no documentation in the literature of 
carpal tunnel encroachment as a result of a metacarpal 
fracture.  She also noted that the veteran's medical history 
was negative for evidence of swelling within the wrist 
leading to CTS at the time of the 4th metacarpal fracture.  
Dr. L.A. felt that the much more likely cause of the 
veteran's development of CTS was his employment as a 
carpenter.  She noted that any occupation that required 
repeated forced movements of the wrist and hand, as would be 
required by a carpenter, would predispose one to developing 
CTS.  She further felt that the veteran's history of ganglion 
development and excision probably contributed to the findings 
of CTS.  

Analysis

The veteran contends that he has bilateral CTS due to his 
period of military service.  

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability [to 
include within the presumptive period]; and (3) medical 
nexus.  See Hickson, supra.

With respect to Hickson element (1), there is evidence of 
bilateral CTS currently.  Multiple private and VA 
examinations have diagnosed the condition.  Hickson element 
(1) has therefore been satisfied.

With respect to Hickson element (2), in-service disease or 
injury, service medical records are negative for a diagnosis 
of CTS in either wrist.  The records show only that the 
veteran was treated for a fracture of the right 4th 
metacarpal during service, which evidently healed without 
further problems, as well as one episode of swelling and 
tenderness of both hands, which evidently resolved without 
and diagnosis being rendered or treatment given.  The veteran 
has, however,  testified that he was treated multiple times 
for CTS in service.  

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).

The Court has held that VA cannot ignore a veteran's 
testimony simply because the veteran is an interested party.  
Personal interest may, however, affect the credibility of the 
evidence.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991).  The Board has accordingly considered the hearing 
testimony provided by the veteran concerning treatment for 
CTS during service.  These statements are contrary to the 
service medical records, which do not indicate the presence 
of CTS, much less multiple treatments therefor, during 
service.  Nor do the post-service medical records refer to 
such in-service treatment.  It may be that the veteran's 
memory has become dimmed with time.   See Curry v. Brown, 7 
Vet. App. 59, 68 (1994) [contemporaneous evidence has greater 
probative value than history as reported by the veteran].  
The Board finds the veteran's statements, made in connection 
with his claim for monetary benefits from the government, to 
of relatively little probative value in light of the entire 
record.  Therefore, Hickson element (2) is not satisfied and 
the veteran's claim fails on that basis alone.

The Board has the fundamental authority to decide a claim in 
the alternative. 
See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing 
Holbrook v. Brown, 8 Vet. App. 91, 92 (1995). Accordingly, 
the Board will address the remaining Hickson element.
  
With respect to Hickson element (3), medical nexus, there is 
no medical evidence which serves to link the veteran's 
bilateral CTS to his period of active service.  In this 
regard, the Board notes that the March 2003 VA physician 
specifically opined that it was very unlikely that the 
veteran's current bilateral CTS was related to his period of 
service.  The physician felt that the condition was more 
likely the result of the veteran's post-service employment as 
a carpenter, as well as his history of ganglion development 
and excision.  The VHA opinion appears to be congruent with 
the other medical evidence of record, which indicates that 
the veteran began experiencing wrist pain in the mid 1970s, 
ten years after he left service, while he was working as a 
carpenter, and that he had to give up such employment because 
of wrist pain.  The post-service indicates as well multiple 
ganglion excisions after service.

The only evidence which serves to connect the veteran's 
bilateral CTS with his service are statements of the veteran 
himself.  It is now well settled that as a layperson without 
medical training, the veteran is not qualified to render 
medical opinions regarding matters, such as diagnoses and 
determinations of etiology, calling for specialized medical 
knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also 38 C.F.R. § 3.159 (2002) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The veteran's opinions 
on medical matters are accordingly lacking in probative 
value. 

In short, for reasons expressed immediately above, Hickson 
element (3) has not been met.  

In sum, although Hickson element (1) has been met, Hickson 
elements (2) and (3) are not met with respect to bilateral 
CTS.  The Board accordingly concludes that a preponderance of 
the evidence is against the claim of entitlement to service 
connection for bilateral CTS.  The appeal is accordingly 
denied.


ORDER

Entitlement to service connection for bilateral carpal tunnel 
syndrome is denied.  



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



